Citation Nr: 0416531	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  01-09 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for gastrointestinal reflux disease (GERD) with esophagitis.

2.  Whether the veteran is entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active service from September 1979 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Pursuant to a Board remand in 2000, the RO granted service 
connection for GERD with esophagitis in a March 2000 rating 
decision, and ultimately assigned an initial evaluation of 10 
percent.  The veteran has timely appealed the RO's initial 
rating.


REMAND

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  Although the RO issued a letter to 
the appellant in October 2002, it did not 
address either of the issues on appeal.  
Therefore, the veteran has not been 
adequately notified of the evidence 
necessary to support his claims for 1) an 
initial rating in excess of 10 percent 
for GERD with esophagitis, and 2) 
additional vocational rehabilitation 
training under the provisions of Chapter 
31, Title 38, United States Code.  The RO 
must issue a letter to the appellant 
notifying him of the evidence necessary 
to support the issues listed on the title 
page of this action.  

?	In light of recent decisions issued 
by the United States Court of 
Appeals for Veterans Claims (Court), 
the RO must ensure that the 
notification requirements set forth 
at 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159 (2003) are 
fully complied with and satisfied.  
Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  This includes 
notifying the appellant (1) of the 
information and evidence not of 
record that is necessary to 
substantiate the claims, (2) of the 
information and evidence that VA 
will seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  
The appellant should also be 
requested to provide any evidence in 
his possession that pertains to the 
claim.  The notice must comply with 
38 U.S.C.A. § 5103(a), See 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002), and any other 
applicable legal precedent.  The RO 
should allow the appropriate period 
of time for response.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since the last VA examination 
in June 2000 for any gastrointestinal 
problems.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA examination 
to determine the nature, extent and 
severity of his GERD with esophagitis.  
The veteran maintains that his GERD is 
aggravated by medicines prescribed for 
his service-connected psychiatric 
disorder.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
examiner should conduct all appropriate 
tests and indicate whether the veteran's 
GERD is productive of epigastric distress 
with dysphasia, pyrosis and 
regurgitation; whether it is productive 
of substernal, arm or shoulder pain; or 
whether it is productive of considerable 
impairment of health.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority, 
including consideration of both the VA 
claims files and the vocational 
rehabilitation folders; the latter which 
should remain associated with the claims 
file for the pendency of the instant 
appeal to the Board.  If the claims are 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case that includes all 
potentially applicable regulations.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




